                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION


BRIDGET PITTMAN                                                                                   PLAINTIFF


         v.                              CIVIL NO. 5:17-CV-5211


NANCY A. BERRYHILL, 1 Acting Commissioner,
Social Security Administration                                                                    DEFENDANT


                                         MEMORANDUM OPINION

         Plaintiff, Bridget Pittman, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) under the provisions of Titles II and XVI of the

Social Security Act (Act). In this judicial review, the Court must determine whether there is

substantial evidence in the administrative record to support the Commissioner’s decision. See

42 U.S.C. § 405(g).

         Plaintiff protectively filed her current applications for DIB and SSI on February 5,

2015, alleging an inability to work since February 3, 2015, due to bipolar disorder and panic

disorder with agoraphobia. (Tr. 70, 84, 100, 115). For DIB purposes, Plaintiff maintained

insured status through December 31, 2016. (Tr. 70, 84, 100). An administrative hearing was

held on March 23, 2016, at which Plaintiff and a vocational expert testified. (Tr. 33-67).



1
 Nancy A. Berryhill, has been appointed to serve as acting Commissioner of Social Security, and is substituted as
Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
 

                                                            1
       By written decision dated August 31, 2016, the ALJ found that during the relevant time

period, Plaintiff had severe impairments of bipolar disorder, anxiety, and borderline

personality disorder. (Tr. 12). However, after reviewing all of the evidence presented, the

ALJ determined that Plaintiff’s impairment did not meet or equal the level of severity of any

impairment listed in the Listing of Impairments found in Appendix I, Subpart P, Regulation

No. 4. (Tr. 13). The ALJ found that Plaintiff retained the residual functional capacity (RFC)

to perform a full range of work at all exertional levels, but with the following non-exertional

limitations: Plaintiff is able to perform work with simple tasks, simple instructions and

incidental contact with the public. (Tr. 15). With the help of a vocational expert (VE), the

ALJ determined that although Plaintiff was unable to perform her past relevant work, there

were jobs that existed in significant numbers in the national economy that Plaintiff could

perform, such as a warehouse worker and a hand packager. (Tr. 23, 66). The ALJ concluded

that the Plaintiff had not been under a disability, as defined in the Social Security Act, from

February 3, 2015, through the date of the decision. (Tr. 23).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, but

the request was denied on August 25, 2017. (Tr. 1-4). Subsequently, Plaintiff filed this action.

(Doc. 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 7).

Both parties have filed appeal briefs, and the case is now ready for decision. (Docs. 14, 16).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314



                                               2
F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 21st day of February, 2019.




                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               3
